Citation Nr: 1202616	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  07-29 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1965 to April 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2005 RO decision, which denied a claim for service connection for a right knee disorder and denied an application to reopen a previously denied claim for service connection for a left knee injury.

In April 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Atlanta, Georgia RO.  A transcript of that proceeding has been associated with the claims folder.

In June 2010, the Board reopened the Veteran's claim for service connection for a left knee disability and remanded the issues currently on appeal for further development. 


FINDINGS OF FACT

1.  A left knee disability is not shown by the most probative medical evidence of record to be etiologically related to a disease, injury, or event in service, nor is it shown to have manifested within 1 year of discharge from service.

2.  A right knee disability is not shown by the most probative medical evidence of record to be etiologically related to a disease, injury, or event in service, nor is it shown to have manifested within 1 year of discharge from service.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  A left knee disability was not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in April 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, a June 2010 letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA and private medical records are in the claims file.  The Board notes that the Veteran was sent a letter in June 2010, which requested that he notify VA of all VA and private treatment that he has received for his knee conditions since his separation from service and informed him to submit an Authorization and Consent to Release Information form for all private treatment he has received.  The Board notes that a Formal Finding of Unavailability was issued in November 2010 with regard to treatment records from Dr. H.K.  Additionally, a Formal Finding of Unavailability was issued in November 2010 with regard to treatment records from 1985 from DeKalb Medical Center.  A request for records from the VA Tennessee Valley Healthcare System yielded a negative response.  A September 2010 response from the Chicago Osteopathic Hospital to a records request indicated that the facility is not affiliated with the old hospital, which closed in 1998, and had no information with regard to the requested 1975 hospital records.  Additionally, the Board notes that the Veteran submitted a statement in March 2008 indicating that records were not kept after 10 years at Chicago Osteopathic Hospital, DeKalb Medical Center, and the office of Dr. H.K.  Therefore, the Board finds that all available records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA examination for these claims in July 2010.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds this examination report and opinion to be thorough, based on an accurate understanding of the Veteran's history, and otherwise sufficient upon which to base a decision with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran is seeking entitlement to service connection for a left knee disability and a right knee disability.  Specifically, the Veteran asserted in a September 2007 statement that he injured his knees during jump school at Fort Benning, Georgia.  The Veteran contended that he injured himself badly when he improperly hit the ground during a jump.  The Veteran asserted that he did not seek medical treatment at the time of this jump, as he was afraid he might be recycled or kicked out of jump school.  However, the Veteran indicated at the April 2010 hearing that he later did see a doctor in Vietnam in 1964 or 1965 and was diagnosed with chronic arthritis.

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnoses of a left knee disability or a right knee disability.  However, his DD-214 Form does reflect that he was awarded the parachute badge. 

Since his separation from service, the Veteran has undergone surgeries for both knees.  In a February 2004 VA treatment record, the Veteran reported that he has had bilateral knee pain since the late 1960's that is progressively getting worse.  He reported 3 surgeries on his left knee (1987, 1988, and 1989) and one surgery on his right knee (1993).  In a March 2007 private medical record from Crawford Long Resurgens Orthopaedics, it was noted that the Veteran had bilateral total knee arthroplasties 3 months earlier.  In a December 2006 private medical records from this same facility, the Veteran reported having undergone a left knee arthroscopic debridement in 1985 and a right knee open meniscectomy in 1996.

Most recently, the Veteran underwent a VA examination in July 2010.  The examiner reviewed the claims file and noted that the Veteran had a separation examination on April 2, 1968.  On this examination, the Veteran reported that he had no musculoskeletal problems.  There were no indications that he had knee problems in that examination.  The examiner noted that, on reviewing the service files, there was no indication that there were any knee problems.  The examiner noted that the Veteran served as a paratrooper in the Army.  After the military, the Veteran worked in a number of occupations.  He drove a van, fueled aircraft, was a supply clerk, was an administrative assistant, a school bus operator, sold insurance, worked for a chicken establishment, and worked for a moving and storage company.  In the mid-1990s, he became a carpenter and worked in carpentering for 10 years.  He stopped in 2007 when he had bilateral knee replacements and said that, from that point on, he was not sure-footed after the surgery.  He has not worked since then.  The Veteran reported that, when he was in jump school in 1965, the very first time he jumped was from a tower with the shoot on top.  He fell from a height of 250 feet directly onto the ground and apparently he was not looking in the right direction.  He jarred  both his feet and also his spine and had a great deal of pain.  He was helped to his feet by his colleagues and the jump instructor ordered him to go back up to the tower and to jump again.  The Veteran reported that this second jump did not hurt and thereafter he jumped 20 more times.  The Veteran reported that he had pain during this time but that he did not report it to the medical authorities or complain about it.  The Veteran reported that he first applied for disability in 1983 and could not provide any adequate reason as to why he delayed.  The examiner concluded by noting that the Veteran has documented severe degenerative joint disease in each knee treated successfully by knee replacements.  The examiner noted that the Veteran gives a history of acute pain during the first jump, which was really a jump from a tower, but then, that same day, he successfully jumped again without any problem or pain and had quite a successful jump career.  There was no evidence from his service records that he had knee problems and his separation examination was filled out by him by checking no to all the musculoskeletal problems, including the knee problems, and the examiner did not identify any knee problems.  Then, after working in various occupation, including carpentry, he comes down with knee problems resulting in knee replacements.  The examiner noted that the Veteran carried out various occupations successfully, and, hence, there was no evidence that these jumps led to chronic pain on a chronic basis until at least a decade following his release from the military.  Hence, it is less likely as not that his current knee conditions were incurred in or aggravated by active duty service.   

With regard to establishing service connection on a presumptive basis under 38 U.S.C.A. § 1112, the Board notes that there is no medical evidence of record indicating that the Veteran had a diagnosis of arthritis of either knee to a compensable degree within one year of discharge from active duty.  Therefore, service connection for arthritis of either knee cannot be granted on a presumptive basis under 38 U.S.C.A. § 1112.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  The Board notes that the Veteran's service treatment records are negative for any treatment, complaints, or diagnosis of a knee disability of either knee.  Moreover, the only medical opinion of record on the matter has specifically indicated that it is less likely as not that his current knee conditions were incurred in or aggravated by active duty service.  The claims file contains no medical evidence to the contrary.  Therefore, the Board finds that the preponderance of the evidence does not support a grant of service connection for a disability of either knee, and service connection must be denied on a direct basis.

The Board acknowledges the Veteran's contentions that he has a bilateral knee disability as a result of his active duty service.  While it is clear from the Veteran's DD-214 Form that he was awarded the parachute badge in service, the medical evidence of record simply does not support the Veteran's contention that his current knee disabilities were caused by his in-service parachute jumps.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  The Board recognizes that the Veteran is competent to report the onset of knee pain in service and thereafter, and, to this extent, his assertions are entitled to some probative weight.  However, the Board ultimately places more weight on the opinion of the July 2010 VA examiner, who considered the Veteran's detailed description of his in-service jumps and his symptomatology at the time, and also considered the Veteran's documented medical history, the Veteran's his post-service employment, and the nature and extent of his underlying knee disability.  As noted, the VA examiner, a competent health care provider, considered all of these factors and concluded that it was less likely that his current knee disabilities were related to his in-service jumps.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claims for service connection for a left knee disability and a right knee disability, and the benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


